Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17120265 application filed 12/14/2020.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18 are pending and have been fully considered. 

Information Disclosure Statement
The information disclosure statement filed 5/27/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1,8 has the phrase, “double metal oxide layer,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase is unclear if the layer is double thick or a second layer.  

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 fails to further limit the subject matter of the claim upon which it depends.  Claim 3 is essentially a rephrasing of language previously set forth. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 8, 15, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100219079 (herein known as ROUTKEVITCH).

With regard to claim 1, ROUTKEVITCH teaches a porous substrate structure, comprising:, especially at para 42,43 ,figs 1,5 (and, as discussed, as follows)
a "first anodic aluminum oxide layer" (substrate), having a plurality of pores, especially at para 41,42,43 ,figs 1,5
"second anodic aluminum oxide layer" (an anodic aluminum oxide layer), disposed on the substrate, especially at para 42,43 ,figs 1,5
"third anodic aluminum oxide layer" (a double metal oxide layer), disposed on the anodic aluminum oxide layer, especially at para 42,43 ,figs 1,5

With regard to claim 3, ROUTKEVITCH teaches 
"third anodic aluminum oxide layer" (layered double metal oxide), especially at para 42,43 ,figs 1,5

With regard to claim 6, ROUTKEVITCH teaches 
filling particles 110 disposed in the plurality of pores, especially at para 62,64, fig 1
wherein the material of the filling particles comprises silicon oxide, especially at para 62,64, fig 1

With regard to claim 7, ROUTKEVITCH teaches 
a "first anodic aluminum oxide layer" (ceramic), especially at para 42,43 ,figs 1,5

With regard to claim 8, ROUTKEVITCH teaches a manufacturing method of a porous substrate structure, comprising:, especially at para 42,43 ,figs 1,5 (and, as discussed, as follows)
forming "second anodic aluminum oxide layer" (an anodic aluminum oxide layer) on a substrate, especially at para 41,42,43 ,figs 1,5
wherein the "first anodic aluminum oxide layer" (substrate) has a plurality of pores, especially at para 42,43 ,figs 1,5
forming "third anodic aluminum oxide layer" (a double metal oxide layer) on the anodic aluminum oxide layer, especially at para 42,43 ,figs 1,5

With regard to claim 15, ROUTKEVITCH teaches 
wherein the method for forming the anodic aluminum oxide layer comprises: forming an aluminum layer on the substrate; and anodizing the aluminum layer, especially at para 41,42,43 ,figs 1,5

With regard to claim 16, ROUTKEVITCH teaches 
wherein the method for forming an aluminum layer on the substrate comprises "electroless deposition" electroless plating, especially at para 25,70

With regard to claim 18, ROUTKEVITCH teaches 
a "first anodic aluminum oxide layer" (ceramic), especially at para 42,43 ,figs 1,5

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100219079 (herein known as ROUTKEVITCH).

With regard to claim 2, ROUTKEVITCH does not specifically teach wherein the thickness of the double metal oxide layer is less than 3 µm.
But, ROUTKEVITCH teaches wherein the thickness of the "aluminum" (metal) oxide layer is within the claimed range, especially at para 34 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the thickness of the double metal oxide layer of ROUTKEVITCH with the thickness of the "aluminum" (metal) oxide layer, which is within the claimed range, of ROUTKEVITCH for the benefit of a known workable "aluminum" (metal) oxide layer thickness

With regard to claim 5, ROUTKEVITCH does not specifically teach wherein the thickness of the anodic aluminum oxide layer does not exceed 3 µm.
But, ROUTKEVITCH teaches wherein the thickness of the "aluminum" (metal) oxide layer is within the claimed range, especially at para 34 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the thickness of the anodic aluminum oxide layer of ROUTKEVITCH with the thickness of the "aluminum" (metal) oxide layer, which is within the claimed range, of ROUTKEVITCH for the benefit of a known workable "aluminum" (metal) oxide layer thickness

With regard to claim 9, ROUTKEVITCH does not specifically teach wherein the thickness of the double metal oxide layer is less than 3 µm.
But, ROUTKEVITCH teaches wherein the thickness of the "aluminum" (metal) oxide layer is within the claimed range, especially at para 34 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the thickness of the double metal oxide layer of ROUTKEVITCH with the thickness of the "aluminum" (metal) oxide layer, which is within the claimed range, of ROUTKEVITCH for the benefit of a known workable "aluminum" (metal) oxide layer thickness

With regard to claim 14, ROUTKEVITCH does not specifically teach wherein the thickness of the anodic aluminum oxide layer does not exceed 3 µm.
But, ROUTKEVITCH teaches wherein the thickness of the "aluminum" (metal) oxide layer is within the claimed range, especially at para 34 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the thickness of the anodic aluminum oxide layer is of ROUTKEVITCH with the thickness of the "aluminum" (metal) oxide layer, which is within the claimed range, of ROUTKEVITCH for the benefit of a known workable "aluminum" (metal) oxide layer thickness

Allowable Subject Matter
Claim(s) 4,10,11,12,13,17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776